     Case 1:21-cv-01378-DAD-BAM Document 6 Filed 09/16/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    BRANDON ALEXANDER FAVOR,                            Case No. 1:21-cv-01378-BAM (PC)
12                        Plaintiff,                      ORDER DIRECTING CLERK OF COURT TO
                                                          RANDOMLY ASSIGN DISTRICT JUDGE TO
13            v.                                          ACTION
14    BUCKLE, et al.,                                     FINDINGS AND RECOMMENDATIONS
                                                          RECOMMENDING PLAINTIFF’S MOTION
15                        Defendants.                     FOR LEAVE TO PROCEED IN FORMA
                                                          PAUPERIS BE DENIED
16
                                                          (ECF No. 2)
17
                                                          FOURTEEN (14) DAY DEADLINE
18

19

20           Plaintiff Brandon Alexander Favor (“Plaintiff”) is a state prisoner proceeding pro se in

21   this civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff initiated this action on September

22   15, 2019, together with a motion for leave to proceed in forma pauperis. (ECF Nos. 1, 2.)

23   Plaintiff has not yet submitted a certified copy of his prison trust account statement.

24           Plaintiff is subject to 28 U.S.C. § 1915(g), which provides that “[i]n no event shall a

25   prisoner bring a civil action . . . under this section if the prisoner has, on 3 or more prior

26   occasions, while incarcerated or detained in any facility, brought an action or appeal in a court of

27   the United States that was dismissed on the grounds that it is frivolous, malicious, or fails to state

28   a claim upon which relief may be granted, unless the prisoner is under imminent danger of serious
                                                         1
     Case 1:21-cv-01378-DAD-BAM Document 6 Filed 09/16/21 Page 2 of 3


 1   physical injury.”1 Plaintiff has been informed in prior cases that he is subject to 28 U.S.C.

 2   § 1915(g).2

 3              The Court has reviewed Plaintiff’s complaint and finds that his allegations do not satisfy

 4   the imminent danger exception to section 1915(g).3 Andrews v. Cervantes, 493 F.3d 1047,

 5   1053−55 (9th Cir. 2007). Though difficult to read, Plaintiff appears to allege that another inmate,

 6   Defendant Christian Jude Buckle, who suffers from mental health conditions and substance

 7   addictions, has threatened Plaintiff’s safety by displaying sexual behaviors and has committed

 8   property damage, privacy violations, confidentiality violations, and other unspecified physical

 9   harms. Plaintiff does not appear to allege that any of the other named defendants, who may or

10   may not be employees of CDCR, have taken any actions that have or will harm Plaintiff. (ECF

11   No. 1.) As such, Plaintiff has not alleged any imminent danger of serious physical injury at the

12   time the complaint was filed and has not satisfied the exception from the three strikes bar under

13   28 U.S.C. § 1915(g). Plaintiff must pay the $402.00 filing fee if he wishes to litigate this action.

14              Accordingly, the Court HEREBY ORDERS the Clerk of the Court to randomly assign a

15   District Judge to this action.

16              Further, it is HEREBY RECOMMENDED that:

17              1. The motion to proceed in forma pauperis, (ECF No. 2), be DENIED, pursuant to 28

18                   U.S.C. § 1915(g); and

19              2. Plaintiff be ORDERED to pay the $402.00 initial filing fee in full to proceed with this

20                   action.
21   ///

22
     1
23    The Court takes judicial notice of the following United States District Court cases: (1) Favor-El v. Rome, Case No.
     1:15-cv-01865-LJO-EPG (E.D. Cal.) (dismissed on November 22, 2016 for failure to state a claim); (2) Favor v.
24   State of California, Case No. 2:16-cv-02870-JGB-JEM (C.D. Cal.) (dismissed on May 2, 2016 as frivolous,
     malicious, and for failure to state a claim); and (3) Favor-El v. United States of America, Case No. 2:15-cv-01448-
     GEB-AC (E.D. Cal.) (dismissed on October 22, 2015 as frivolous).
25
     2
      See, e.g., Favor v. Monae, Case No. 1:19-cv-00081-LJO-SKO (E.D. Cal.). It is also noteworthy that Plaintiff has
26   been deemed a vexatious litigant, has filed fifty (50) actions in this district alone, and has filed numerous other
     actions in the other district courts in this state. Plaintiff has also filed actions under the surnames “Favor” and
27   “Favor-El.”

28   3
         The Court expresses no opinion on the merits of Plaintiff’s claims.
                                                                   2
     Case 1:21-cv-01378-DAD-BAM Document 6 Filed 09/16/21 Page 3 of 3


 1          These Findings and Recommendations will be submitted to the United States District

 2   Judge assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within

 3   fourteen (14) days after being served with these Findings and Recommendations, Plaintiff may

 4   file written objections with the court. The document should be captioned “Objections to

 5   Magistrate Judge’s Findings and Recommendation.” Plaintiff is advised that the failure to file

 6   objections within the specified time may result in the waiver of the “right to challenge the

 7   magistrate’s factual findings” on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014)

 8   (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

 9
     IT IS SO ORDERED.
10

11      Dated:     September 16, 2021                         /s/ Barbara   A. McAuliffe             _
                                                       UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       3
